Exhibit 10.2

EXECUTION VERSION

THIS COMMITMENT LETTER IS NOT AN OFFER WITH RESPECT TO ANY

SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN

WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY

SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE

SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE

July 23, 2015

Allied Nevada Gold Corp. and

    the other Debtors (as defined below)

9790 Gateway Drive, Suite 200

Reno, NV 89521

Attention: Mr. Stephen Jones

 

  Re: Exit Facility Commitment Letter

Sir:

Reference is hereby made to the Debtors’ Amended Joint Chapter 11 Plan of
Reorganization attached as Exhibit A hereto (as the same may be amended,
supplemented or otherwise modified from time to time with the prior written
consent of the Requisite Commitment Parties (as defined below), the “Plan”),
which sets forth the terms of a proposed restructuring (the “Restructuring”) for
Allied Nevada Gold Corp., a Delaware corporation (as in existence on the date
hereof, as a debtor-in-possession in the Chapter 11 Cases (as defined below) and
as a reorganized debtor, as applicable, the “Company”), and certain of the
Company’s subsidiaries (each as in existence on the date hereof, as a
debtor-in-possession in the Chapter 11 Cases and as a reorganized debtor, as
applicable, together with the Company, the “Debtors”), filed by the Debtors in
connection with voluntary filings (the “Chapter 11 Cases”) under chapter 11 of
title 11 of the United States Code (as amended, the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”). Capitalized terms used in this letter agreement (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and including all of the exhibits attached hereto (such exhibits
being incorporated herein by reference in their entirety), this “Commitment
Letter”) and not otherwise defined herein shall have the meanings given to such
terms in the Plan (it being understood, for the avoidance of doubt, that for
purposes of determining the meanings of such capitalized terms, reference shall
only be made to the Plan in the form attached hereto as Exhibit A and any
amendments, supplements or modifications thereto shall be disregarded for
purposes of determining such definitions unless approved in writing by the
Requisite Commitment Parties).

Each of the undersigned (together with its successors and permitted assigns, a
“Commitment Party” and, collectively, the “Commitment Parties”) hereby commits,
severally (and not jointly nor jointly and severally), to purchase from the
Company on the Effective Date second lien convertible notes (as more fully
described in Exhibit B, the “New Second Lien Convertible Notes”) on the terms,
and subject to the conditions, set forth in this Commitment Letter in an
aggregate amount equal to its Commitment Percentage (as defined in Exhibit B) of
the Purchase Price (as defined in Exhibit B). The commitment of each Commitment
Party to



--------------------------------------------------------------------------------

purchase New Second Lien Convertible Notes set forth in, and subject to the
terms and conditions of, this Commitment Letter shall be referred to herein as
such Commitment Party’s “Commitment,” and all of the Commitment Parties’
Commitments shall be referred to herein as, collectively, the “Commitments”.
Anything in this Commitment Letter to the contrary notwithstanding, any
Commitment Party, in its sole discretion, may designate that some or all of the
New Second Lien Convertible Notes be issued in the name of, and delivered to,
one or more of its Affiliates or Related Funds (as defined below).

Whether or not the transactions contemplated hereby or in the Plan are
consummated or any of the other Contemplated Transactions (as defined in Exhibit
C) are consummated, the Debtors hereby agree that they shall bear, and be
responsible for, all Reimbursed Fees and Expenses (as defined below) and,
accordingly, reimburse or pay, as the case may be, the Reimbursed Fees and
Expenses as follows: (i) all accrued and unpaid Reimbursed Fees and Expenses
incurred up to (and including) the date of entry by the Bankruptcy Court of the
Exit Facility Commitment Order (the “Exit Facility Commitment Order Entry Date”)
shall be reimbursed or paid in full in cash on the Exit Facility Commitment
Order Entry Date, (ii) after the Exit Facility Commitment Order Entry Date, all
accrued and unpaid Reimbursed Fees and Expenses shall, subject to the Exit
Facility Commitment Order, be reimbursed or paid in full in cash on a regular
and continuing basis promptly (but in any event within fifteen (15) calendar
days) after invoices are presented to the Debtors without Bankruptcy Court
review or further Bankruptcy Court order, (iii) upon termination of this
Commitment Letter, all accrued and unpaid Reimbursed Fees and Expenses incurred
up to (and including) the date of such termination shall, subject to the Exit
Facility Commitment Order, be reimbursed or paid in full in cash promptly (but
in any event within fifteen (15) calendar days) after invoices are presented to
the Debtors without Bankruptcy Court review or further Bankruptcy Court order
and (iv) on the Effective Date, all accrued and unpaid Reimbursed Fees and
Expenses incurred up to (and including) the Effective Date shall, subject to the
Exit Facility Commitment Order, be paid in full in cash on the Effective Date
against receipt of reasonably detailed invoices, without any requirement for
Bankruptcy Court review or further Bankruptcy Court order. All Reimbursed Fees
and Expenses of a Commitment Party shall be paid to such Commitment Party (or
its designee) by wire transfer of immediately available funds to the account(s)
specified by such Commitment Party. All Reimbursed Fees and Expenses shall
constitute allowed super-priority administrative expenses against the Debtors’
estates under the Bankruptcy Code. The term “Reimbursed Fees and Expenses” shall
mean the reasonable and documented fees, costs and expenses of the Commitment
Parties’ Advisors’ in connection with the diligence, negotiation, formulation,
preparation, execution, delivery, implementation, consummation and/or
enforcement of the Plan, the Commitments, this Commitment Letter, any of the
other Transaction Documents (as defined in Exhibit C) and/or any of the
Contemplated Transactions, or any amendments, waivers, consents, supplements or
other modifications to any of the foregoing. The term “Commitment Parties’
Advisors” shall mean (a) Stroock & Stroock & Lavan LLP, as lead counsel,
(b) Young Conaway Stargatt &Taylor LLP, as Delaware local counsel for the
Commitment Parties, (c) Goodmans LLP, as Canadian local counsel for the
Commitment Parties, (d) one Nevada local counsel for the Commitment Parties (if
applicable), and (e) Houlihan Lokey, Inc., as financial advisor to the
Commitment Parties; provided, however, that Houlihan Lokey, Inc. shall not be
entitled to any additional compensation not

 

2



--------------------------------------------------------------------------------

authorized pursuant to the Interim Order: (I) Pursuant to 11 U.S.C. §§ 105, 361,
362, 363 and 364 Authorizing the Debtors to (A) Obtain Postpetition Financing,
(B) Grant Liens and Superpriority Administrative Expense Status, (C) Use Cash
Collateral of Prepetition Secured Parties, and (D) Grant Adequate Protection to
Prepetition Secured Parties; (II) Scheduling a Final Hearing Pursuant to
Bankruptcy Rules 4001(b) and 4001(c); and (III) Granting Related Relief [Docket
No. 70]; and the Final Order: (I) Pursuant to 11 U.S.C. §§ 105, 361, 362, 363
and 364 Authorizing the Debtors to (A) Obtain Postpetition Financing, (B) Grant
Liens and Superpriority Administrative Expense Status, (C) Use Cash Collateral
of Prepetition Secured Parties, and (D) Grant Adequate Protection to Prepetition
Secured Parties; and (II) Granting Related Relief [Docket No. 218], each as
entered by the Bankruptcy Court. The terms set forth in this paragraph shall
survive termination of this Commitment Letter and shall remain in full force and
effect regardless of whether the transactions contemplated hereby are
consummated.

Whether or not the transactions contemplated hereby or in the Plan are
consummated or any of the other Contemplated Transactions are consummated, the
Debtors hereby agree to indemnify and hold harmless each of the Commitment
Parties and each of their respective Affiliates, Related Funds, stockholders,
equity holders, members, partners, managers, officers, directors, employees,
attorneys, accountants, financial advisors, consultants, agents, advisors and
controlling persons (each, an “Indemnified Party”) from and against any and all
losses, claims, damages, liabilities and expenses, joint or several, imposed on,
sustained, incurred or suffered by, or asserted against, any Indemnified Party
as a result of or arising out of or in any way related to, directly or
indirectly, this Commitment Letter or any of the other Transaction Documents,
the Commitments and/or any of the Contemplated Transactions, or any breach by
the Debtors of their obligations under this Commitment Letter or any other
Transaction Document or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any such Indemnified
Party is a party thereto and whether or not any such claim, litigation,
investigation or proceeding is brought by the Debtors or any of their respective
Affiliates or other related parties, and to reimburse each such Indemnified
Party for the reasonable and documented legal or other out-of-pocket costs and
expenses as they are incurred in connection with investigating, responding to or
defending any of the foregoing; provided, that the foregoing indemnification
will not, as to any Indemnified Party, apply to losses, claims, damages,
liabilities or expenses to the extent they are (a) determined by a final,
non-appealable decision by a court of competent jurisdiction to have resulted
from (i) any act by such Indemnified Party that constitutes fraud, gross
negligence or willful misconduct or (ii) the material breach by such Indemnified
Party of its obligations under this Commitment Letter or any other Transaction
Document; or (b) incurred in connection with any dispute solely among the
Indemnified Parties other than as a result of, or arising from, any act or
omission by any of the Debtors or their respective Affiliates. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold it harmless, then the Debtors shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or expense in such proportion as is appropriate to
reflect not only the relative benefits received by the Debtors, on the one hand,
and such Indemnified Party, on the other hand, but also the relative fault of
the Debtors, on the one hand, and such Indemnified Party, on the other hand, as
well as any relevant equitable considerations. It is hereby agreed that the
relative benefits to the Debtors, on the one hand, and all Indemnified Parties,
on the other

 

3



--------------------------------------------------------------------------------

hand, shall be deemed to be in the same proportion as (x) the total value
received or proposed to be received by the Debtors pursuant to the sale of the
New Second Lien Convertible Notes to the Commitment Parties bears to (y) the Put
Option Payment (as defined in Exhibit B) paid or proposed to be paid to the
Commitment Parties in connection with such sales. The Debtors also agree that no
Indemnified Party shall have liability based on its exclusive or contributory
negligence or otherwise to the Debtors, any Person asserting claims on behalf of
or in right of the Debtors, or any other Person in connection with or as a
result of this Commitment Letter, any other Transaction Document, the Plan or
any Contemplated Transaction, except as to any Indemnified Party to the extent
that any losses, claims, damages, liabilities or expenses incurred by the
Debtors solely resulted from the fraud or willful misconduct of such Indemnified
Party, as determined by a final, non-appealable decision by a court of competent
jurisdiction. All amounts to be paid or contributed by the Debtors pursuant to
this paragraph shall constitute allowed super-priority administrative expenses
against the Debtors’ estates under the Bankruptcy Code. The terms set forth in
this paragraph shall survive termination of this Commitment Letter and shall
remain in full force and effect regardless of whether the transactions
contemplated hereby are consummated.

The obligation of each Commitment Party to purchase New Second Lien Convertible
Notes on the Effective Date pursuant to its Commitment shall be subject to the
satisfaction of the conditions precedent set forth in Exhibit C, each of which
may be waived in writing by the Requisite Commitment Parties.

Unless earlier terminated in accordance with this Commitment Letter, this
Commitment Letter and the Commitments contemplated hereby shall terminate
automatically and immediately, without a need for any further action on the part
of (or notice provided to) any Person, upon the earlier to occur of
(a) November 30, 2015 (the “Termination Date”) and (b) the date of termination
of the Amended and Restated Restructuring Support Agreement. In addition, the
Commitment Parties shall have the right to terminate this Commitment Letter and
the Commitments contemplated hereby upon the giving by the Requisite Commitment
Parties of three (3) Business Days written notice (a “Termination Notice”) of
termination to the Company (i) if the Debtors do not file the Exit Facility
Commitment Order Motion (as defined below) (which shall include an executed copy
of this Commitment Letter (with redactions reasonably requested by the Requisite
Commitment Parties)) with the Bankruptcy Court within one (1) calendar day of
the date of this Commitment Letter, (ii) if the Bankruptcy Court does not enter
the Exit Facility Commitment Order (consistent with this Commitment Letter and
otherwise in form and substance reasonably acceptable to the Requisite
Commitment Parties and the Debtors) on or prior to the date that is forty-five
(45) calendar days after the date of this Commitment Letter, (iii) if any of the
Debtors shall have breached or failed to perform any of their respective
covenants or other obligations contained in this Commitment Letter and any such
breach or failure to perform is not curable or able to be performed by the
Termination Date, or, if curable or able to be performed by the Termination
Date, is not cured or performed within seven (7) calendar days after written
notice of such breach or failure is given to the Debtors by the Requisite
Commitment Parties, (iv) if any of the conditions precedent set forth in Exhibit
C become incapable of fulfillment, (v) if any of the Debtors makes a public
announcement, enters into an agreement, or files any pleading or document with
the Bankruptcy Court evidencing its

 

4



--------------------------------------------------------------------------------

intention to support, or otherwise supports, any Alternative Transaction or
(vi) if a Creditor Party Termination Event (as defined in the Amended and
Restated Restructuring Support Agreement (as in effect on the date of this
Commitment Letter)) occurs without giving effect to any waivers of a Creditor
Party Termination Event provided under the Amended and Restated Restructuring
Support Agreement (all such Creditor Party Termination Events being incorporated
herein by reference with full force and effect as if fully set forth herein by
applying the provisions thereof mutatis mutandis (such that all changes and
modifications to the defined terms and other terminology used in the Creditor
Party Termination Events shall be made so that the Creditor Party Termination
Events can be applied in a logical manner in this Commitment Letter (it being
understood that, for purposes of such application, the Requisite Commitment
Parties shall have the same termination rights with respect to the occurrence of
a Creditor Party Termination Event as the Requisite Consenting Noteholders (as
defined in the Amended and Restated Restructuring Support Agreement (as in
effect on the date of this Commitment Letter)) have with respect to the
occurrence of a Creditor Party Termination Event pursuant to Section 5(a) of the
Amended and Restated Restructuring Support Agreement (as in effect on the date
of this Commitment Letter), and the delivery by the Requisite Commitment Parties
of a Termination Notice pursuant to this Commitment Letter upon the occurrence
of a Creditor Party Termination Event (subject to any applicable cure periods)
shall result in the valid termination of this Commitment Letter regardless of
any action or inaction taken by the Requisite Consenting Noteholders under the
Amended and Restated Restructuring Support Agreement. This Commitment Letter and
the Commitments contemplated hereby may be terminated by the written consent of
the Debtors and the Requisite Commitment Parties. The Debtors acknowledge and
agree and shall not dispute that the giving of a Termination Notice by the
Requisite Commitment Parties pursuant to this Commitment Letter shall not be a
violation of the automatic stay of section 362 of the Bankruptcy Code (and the
Debtors hereby waive, to the greatest extent possible, the applicability of the
automatic stay to the giving of such Termination Notice). As used herein,
“Requisite Commitment Parties” means, as of any date of determination, the
Commitment Parties whose aggregate Commitment Percentages constitute more than
75% of the aggregate Commitment Percentages of all Commitment Parties as of such
date.

The Debtors hereby acknowledge and agree that the Commitment Parties have
expended, and will continue to expend, considerable time and expense in
connection with this Commitment Letter and the negotiation hereof, and that this
Commitment Letter provides substantial value to, is beneficial to, and is
necessary to preserve, the Debtors’ estates, and that the Commitment Parties
have made a substantial contribution to the Debtors and their estates. If
(a) any Debtor enters into an agreement (including, without limitation, any
agreement in principle, letter of intent, memorandum of understanding or
definitive agreement) with respect to any Alternative Transaction, (b) the
Bankruptcy Court approves or authorizes any Alternative Transaction with respect
to any of the Debtors or (c) any Debtor consummates any Alternative Transaction
(any of the events described in clause (a), clause (b) or clause (c) of this
paragraph, a “Triggering Event”), in any such case described in clause (a),
clause (b) or clause (c) of this paragraph, at any time (x) prior to the
termination of this Commitment Letter in accordance with the terms hereof or
(y) within twelve (12) months following the termination of this Commitment
Letter and the Commitments (including a termination on account of the occurrence
of the Termination Date), then the Debtors will pay to the Commitment Parties
liquidated damages in cash in the aggregate

 

5



--------------------------------------------------------------------------------

amount of $3,000,000 (the “Termination Payment”). The Termination Payment
(i) shall constitute an allowed super-priority administrative expense claim
against each of the Debtors, shall be deemed earned in full on the date of the
Triggering Event and shall be paid to the Commitment Parties upon the earlier of
the consummation or the effectiveness of an Alternative Transaction (including,
without limitation, the effective date of a chapter 11 plan) and the Bankruptcy
Court’s approval or authorization of an Alternative Transaction, (ii) shall be
paid to the Commitment Parties on a pro rata basis (based on their respective
Commitment Percentages) by wire transfer of immediately available funds to the
accounts designated by the Commitment Parties, (iii) shall be paid without
setoff or recoupment and shall not be subject to defense or offset on account of
any claim, defense or counterclaim, and (iv) shall be paid free and clear of and
without deduction for any and all present or future applicable taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto (with appropriate gross-up for withholding taxes, if any, such that the
relevant Commitment Party receives the amount it would have received if no
withholding had been made). The terms set forth in this paragraph shall survive
termination of this Commitment Letter and shall remain in full force and effect
regardless of whether the transactions contemplated hereby are consummated. The
parties acknowledge that the agreements contained in this paragraph are an
integral part of the transactions contemplated by this Commitment Letter, are
actually necessary to preserve the value of the Debtors’ estates and constitute
liquidated damages and not a penalty, and that, without these agreements, the
Commitment Parties would not have entered into this Commitment Letter.

Prior to or concurrently with the filing by the Debtors of a motion seeking
entry of the Disclosure Statement Order (the “Disclosure Statement Motion”), the
Debtors shall file a motion and supporting papers (the “Exit Facility Commitment
Order Motion”) seeking the entry of the Exit Facility Commitment Order, pursuant
to which the Bankruptcy Court shall approve, among other things, the payment by
the Debtors of the Put Option Payment (as defined in Exhibit B), the Termination
Payment and the Reimbursed Fees and Expenses on the terms set forth herein, and
the indemnification and contribution provisions in favor of the Indemnified
Parties set forth herein; provided, that the exhibits to any copy of this
Commitment Letter that is filed with the Bankruptcy Court shall, subject to
Bankruptcy Court approval, be subject to redaction as the Requisite Commitment
Parties and the Debtors determine to be reasonably necessary and appropriate (it
being understood the Commitment and the Commitment Percentage of each Commitment
Party (but not the aggregate Commitments) and the amount of the Put Option
Payment that will be paid to each Commitment Party shall be redacted). The
Debtors shall (i) use their commercially reasonable efforts to obtain a waiver
of Bankruptcy Rule 6004(h) and request that the Exit Facility Commitment Order
be effective immediately upon its entry by the Bankruptcy Court, which Exit
Facility Commitment Order shall not be revised, modified or amended by the
Confirmation Order (as defined in Exhibit C) or any other further order of the
Bankruptcy Court without the consent of the Requisite Commitment Parties, and
(ii) fully support the Exit Facility Commitment Order Motion and any application
seeking Bankruptcy Court approval and authorization to pay the expenses and
other amounts under this Commitment Letter, including the Reimbursed Fees and
Expenses, the Put Option Payment and the Termination Payment, as a
super-priority administrative expense of the Debtors’ estates. The Debtors may,
and shall be permitted to, (x) file the Exit Facility Commitment Order Motion as

 

6



--------------------------------------------------------------------------------

part of, and include the Exit Facility Commitment Order Motion directly in, the
Disclosure Statement Motion or a motion to approve the Amended and Restated
Restructuring Support Agreement, which motion shall be in form and substance
reasonably satisfactory to the Commitment Parties (the “RSA Motion”), and
(y) seek to have the Exit Facility Commitment Order be part of, and be included
directly in, the Disclosure Statement Order or the RSA Order, and, in any such
case of clause (x) or clause (y), all provisions of this Commitment Letter that
apply to the Exit Facility Commitment Order Motion or the Exit Facility
Commitment Order shall be deemed to apply to the Disclosure Statement Motion,
the RSA Motion, the Disclosure Statement Order or the RSA Order, as applicable.

Promptly following the date of this Commitment Letter, the Debtors shall, and
shall use their commercially reasonable efforts to cause their employees,
officers, directors, accountants, attorneys and other advisors (collectively,
“Representatives”) to, provide each of the Commitment Parties and their
respective Representatives with reasonable access, upon reasonable prior notice,
during normal business hours, and without any material disruption to the conduct
of the Debtors’ business, to management and Representatives of the Debtors and
to assets, properties, contracts, books, records and any other information
concerning the business, operations and other affairs of the Debtors as any of
the Commitment Parties or any of their respective Representatives may reasonably
request.

Each of the covenants and agreements set forth in Sections 4(a) and 4(b) of the
Amended and Restated Restructuring Support Agreement, in each case as in effect
on the date of this Commitment Letter (collectively, the “Restructuring Support
Agreement Covenants”), is hereby incorporated herein by reference with full
force and effect as if fully set forth herein by applying the provisions thereof
mutatis mutandis (such that all changes and modifications to the defined terms
and other terminology used in the Restructuring Support Agreement Covenants
shall be made so that the Restructuring Support Agreement Covenants can be
applied in a logical manner in this Commitment Letter (it being understood that,
for purposes of such application, the Restructuring Support Agreement Covenants
shall apply until this Commitment Letter has been terminated in accordance with
its terms, the Requisite Commitment Parties shall have the same consent and
approval rights with respect to the Restructuring Support Agreement Covenants
(including approval and consent rights included in the defined terms used in the
Restructuring Support Covenants) as the Requisite Consenting Noteholders have
with respect to the Restructuring Support Agreement Covenants (and no consent or
approval provided by the Requisite Consenting Noteholders with respect to any of
the Restructuring Support Agreement Covenants shall have any effect on the
Restructuring Support Agreement Covenants for purposes of this Commitment
Letter), and the obligations of the Debtors with respect to the Consenting
Noteholders’ Advisors (as defined in the Amended and Restated Restructuring
Support Agreement (as in effect on the date of this Commitment Letter)) set
forth in the Restructuring Support Agreement Covenants shall apply in the same
manner to the Commitment Parties’ Advisors), and the Debtors shall perform,
abide by and observe, for the benefit of the Commitment Parties, all of the
Restructuring Support Agreement Covenants as incorporated herein and modified
hereby and without giving effect to any amendment, modification, supplement,
forbearance or termination of or to any such Restructuring Support Agreement
Covenants that are made or provided under the terms of the Amended and Restated
Restructuring Support Agreement.

 

7



--------------------------------------------------------------------------------

Promptly following the Exit Facility Commitment Order Entry Date, the Debtors
and the Commitment Parties shall negotiate, execute and deliver the Note
Purchase Agreement (as defined in Exhibit B).

Each of the terms set forth in this Commitment Letter that follow this paragraph
shall survive termination of this Commitment Letter and shall remain in full
force and effect regardless of whether the transactions contemplated hereby are
consummated.

This Commitment Letter shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns. Neither
this Commitment Letter nor any of the rights, interests or obligations under
this Commitment Letter shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Notwithstanding the immediately preceding sentence, any Commitment
Party’s rights, obligations or interests hereunder may be freely assigned,
delegated or transferred, in whole or in part, by such Commitment Party to
(a) any Commitment Party, (b) any Affiliate of a Commitment Party or (c) any
Related Fund of a Commitment Party; provided, that any such assignee, delegate
or transferee agrees in writing prior to such assignment, delegation or transfer
to be bound by the terms hereof in the same manner as the assigning, delegating
or transferring Commitment Party with respect to the rights, obligations and/or
interests so assigned, delegated or transferred. Notwithstanding the foregoing
or any other provision herein, no such assignment, delegation or transfer will
relieve the assigning, delegating or transferring Commitment Party of its
obligations hereunder if any such assignee, delegate or transferee fails to
perform such obligations. The term “Related Fund” means, with respect to any
Commitment Party, any fund, account or investment vehicle that is controlled or
managed by (i) such Commitment Party, (ii) an Affiliate of such Commitment Party
or (iii) the same investment manager or advisor as such Commitment Party or an
Affiliate of such investment manager or advisor.

Notwithstanding anything that may be expressed or implied in this Commitment
Letter, and notwithstanding the fact that certain of the Commitment Parties may
be partnerships or limited liability companies, the Debtors and the Commitment
Parties covenant, agree and acknowledge that no recourse under this Commitment
Letter shall be had against any former, current or future directors, officers,
agents, attorneys, Affiliates, general or limited partners, members, managers,
employees, stockholders or equity holders of any Commitment Party, or any
former, current or future directors, officers, agents, attorneys, Affiliates,
employees, general or limited partners, members, managers, employees,
stockholders or equity holders of any of the foregoing, as such (any such
Person, a “No Recourse Party”), whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable law, or any other theory that seeks to “pierce the corporate
veil” or impose liability of an entity against its owners or Affiliates or
otherwise, it being expressly agreed and acknowledged that no liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any No
Recourse Party for any obligation of any Commitment Party under this Commitment
Letter or any other Transaction Document for any claim based on, in respect of
or by reason of such obligations or their creation.

 

8



--------------------------------------------------------------------------------

This Commitment Letter is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any Person other than the parties hereto and other than the
Indemnified Parties and the No Recourse Parties with respect to the provisions
hereof that are applicable to such Persons.

The Debtors and each of the Commitment Parties hereby acknowledge that each
Commitment Party and its Affiliates and Related Funds are in the business of
making investments in and otherwise engaging in businesses which may or may not
be in competition with the Debtors and/or the other Commitment Parties, and that
this Commitment Letter and the Commitment made by such Commitment Party
hereunder in no way limits or restricts the ability of such Commitment Party or
any of its Affiliates or Related Funds, now or at any time in the future, with
regard to making such investments or engaging in such businesses.

The Commitment Parties and their respective Affiliates and Related Funds may
have economic interests that conflict with those of the Debtors. The Debtors
hereby agree that the Commitment Parties will act under this Commitment Letter
as independent contractors and that nothing in this Commitment Letter will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty among the Commitment Parties and the Debtors and their
respective Affiliates.

Nothing herein shall be deemed an admission of any kind. Pursuant to Federal
Rule of Evidence 408 and any applicable state rules of evidence, this Commitment
Letter and all negotiations relating hereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce the terms of this
Commitment Letter.

Unless otherwise required by applicable law, regulation or legal process, the
Debtors will not, without the Requisite Commitment Parties’ prior written
consent, disclose to any Person any terms, conditions or other facts with
respect to this Commitment Letter or the Commitments or the transactions
contemplated hereunder, other than to the Debtors’ Representatives in connection
with the transactions contemplated hereby and subject to their agreement to be
bound by the confidentiality provisions hereof; provided, however, that each
Commitment Party agrees to permit disclosure in the Disclosure Statement and any
filings by the Debtors with the Bankruptcy Court regarding the contents of this
Commitment Letter, including, but not limited to, the aggregate Commitments;
provided, that the Debtors shall not disclose in the Disclosure Statement or any
such filing the Commitment or the Commitment Percentage of any Commitment Party
or the amount of the Put Option Payment that will be paid to a Commitment Party,
except as otherwise required by applicable law or with the prior written consent
of such Commitment Party. The Debtors agree to use their commercially reasonable
efforts (including by filing all necessary applications and other filings under
the Securities Act, the Securities Exchange Act and/or any of the rules or
regulations promulgated thereunder) to cause any copy of this Commitment Letter
that may be filed with the Securities Exchange Commission to be accorded
confidential treatment such that the Commitment and the Commitment Percentage of
each Commitment Party and the amount of the Put Option Payment that will be paid
to each Commitment Party shall be redacted.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything contained herein, each Commitment Party acknowledges
that its decision to enter into this Commitment Letter has been made by such
Commitment Party independently of any other Commitment Party. The covenants and
obligations of the Commitment Parties under this Commitment Letter are, in all
respects, several (and not joint nor joint and several), such that no Commitment
Party shall be liable or otherwise responsible for any covenants or other
obligations of any other Commitment Party, or any breach or violation thereof.

Except as otherwise provided herein, all notices, requests, demands, document
deliveries and other communications hereunder shall be in writing and shall be
deemed to have been duly given, provided or made (a) when delivered personally,
(b) when sent by electronic mail (“e-mail”) or facsimile, (c) one (1) Business
Day after deposit with an overnight courier service or (d) three (3) Business
Days after mailed by certified or registered mail, return receipt requested,
with postage prepaid to the parties at their respective addresses, facsimile
numbers or e-mail addresses set forth under their signature pages to this
Commitment Letter (or at such other address, facsimile number or e-mail address
for a party as shall be specified by like notice).

THIS COMMITMENT LETTER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES HERETO SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF
EXCEPT SECTIONS 5- 1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK. Each party hereto hereby (a) consents to submit itself to the
personal jurisdiction of the federal court of the Southern District of New York
or any state court located in New York County, State of New York in the event
any dispute arises out of or relates to this Commitment Letter or any of the
transactions contemplated by this Commitment Letter, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, including, without limitation, a motion to
dismiss on the grounds of forum non conveniens, and (c) agrees that it will not
bring any action arising out of or relating to this Commitment Letter or any of
the transactions contemplated by this Commitment Letter in any court other than
the federal court of the Southern District of New York or any state court
located in New York County, State of New York; provided, however, that during
the pendency of the Chapter 11 Cases, all such actions shall be brought in the
Bankruptcy Court; provided further that if the Bankruptcy Court lacks
jurisdiction, the parties consent and agree that such actions or disputes shall
be brought in a court referenced in clause (a) of this paragraph.

EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS COMMITMENT
LETTER, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OR EXERCISE OF
ANY SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the Debtors hereby
waive any right which they may have to claim or recover in any action or claim
referred to in the immediately preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each of the Debtors (a) certifies that none of the Commitment
Parties nor any Representative of any of the Commitment Parties has represented,
expressly or

 

10



--------------------------------------------------------------------------------

otherwise, that the Commitment Parties would not, in the event of litigation,
seek to enforce the foregoing waivers and (b) acknowledges that, in entering
into this Commitment Letter, the Commitment Parties are relying upon, among
other things, the waivers and certifications contained in this paragraph.

This Commitment Letter may not be amended, supplemented, modified or waived
except in writing signed by the Debtors and the Requisite Commitment Parties;
provided that any modification of, or amendment or supplement to, this
Commitment Letter that would have the effect of changing the Commitment
Percentage of any Commitment Party shall require the prior written consent of
such Commitment Party. This Commitment Letter may be executed in any number of
counterparts, each of which will be an original, and all of which, when taken
together, will constitute one agreement. Delivery of an executed counterpart of
this Commitment Letter by facsimile or e-mail (i.e., portable document format)
will be effective as delivery of a manually executed counterpart of this
Commitment Letter. This Commitment Letter constitutes the entire understanding
among the parties hereto with respect to the subject matter hereof and replaces
and supersedes all prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof.

If the Amended and Restated Restructuring Support Agreement shall at any time
terminate or otherwise become unenforceable, any terms defined herein by
reference to the Amended and Restated Restructuring Support Agreement (as in
effect on the date of this Commitment Letter), or provisions incorporated into
this Commitment Letter from the Amended and Restated Restructuring Support
Agreement (as in effect on the date of this Commitment Letter), such terms and
provisions shall continue to be effective for purposes of this Commitment Letter
notwithstanding any such termination or unenforceability.

This Commitment Letter shall not become effective or be legally binding on the
Commitment Parties unless and until it is duly executed by the Commitment
Parties and duly executed and delivered by the Debtors to the Commitment
Parties.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign this Commitment Letter in the space indicated below and return it to
us.

 

COMMITMENT PARTIES: Blackwell Partners LLC Mudrick Distressed Opportunity Fund
Global, LP

By: Mudrick Capital Management, LP, its

investment manager

By:   /s/ Jason Mudrick   Name:   Jason Mudrick   Title:   President

 

Contact Information:

 

[Signature Page to Exit Facility Commitment Letter]



--------------------------------------------------------------------------------

COMMITMENT PARTIES:

Whitebox Advisors LLC, as Investment

Manager for Various Owners of Note Claims

By:   /s/ Mark Strefling   Name:   Mark Strefling   Title:  

General Counsel & Chief

Operating Officer

Contact Information:

 

[Signature Page to Exit Facility Commitment Letter]



--------------------------------------------------------------------------------

COMMITMENT PARTIES: Highbridge Tactical Credit & Convertibles Master Fund, L.P.
By: Highbridge Capital Management, LLC, as Trading Manager By:   /s/ Jonathan
Segal   Name:   Jonathan Segal   Title:   Managing Director

Contact Information:

 

[Signature Page to Exit Facility Commitment Letter]



--------------------------------------------------------------------------------

COMMITMENT PARTIES: Highbridge International LLC By: Highbridge Capital
Management, LLC, as Trading Manager By:   /s/ Jonathan Segal   Name:   Jonathan
Segal   Title:   Managing Director

Contact Information:    

 

   

 

[Signature Page to Exit Facility Commitment Letter]



--------------------------------------------------------------------------------

COMMITMENT PARTIES: Aristeia Capital, LLC (as investment advisor for certain
funds who are the owners of Notes) By:   /s/ William R. Techar   Name:   William
R. Techar   Title:  

Manager

Aristeia Capital, L.L.C.

By:   /s/ Robert H. Lynch, Jr.   Name:   Robert H. Lynch, Jr.   Title:  

Manager

Aristeia Capital, L.L.C.

Contact Information:

 

[Signature Page to Exit Facility Commitment Letter]



--------------------------------------------------------------------------------

COMMITMENT PARTIES: Wolverine Flagship Fund Trading Limited By:   Wolverine
Asset Management, LLC, its investment manager By:   /s/ Ken Nadel   Name:   Ken
Nadel   Title:   Chief Operating Officer

Contact Information:

 

[Signature Page to Exit Facility Commitment Letter]



--------------------------------------------------------------------------------

COMMITMENT PARTIES: USAA Asset Management By:   /s/ R. Matthew Freund   Name:  
R. Matthew Freund   Title:  

Contact Information:

 

[Signature Page to Exit Facility Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

AS OF July 23, 2015:

Allied Nevada Gold Corp. By:   /s/ Stephen M. Jones   Name:   Stephen M. Jones  
Title:   Executive Vice President and CFO

Contract Information:



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF REORGANIZATION

[Attached as Exhibit 99.1 to this Form 8-K]

 

 



--------------------------------------------------------------------------------

EXHIBIT B1

TERM SHEET

New Second Lien Convertible Notes

Summary of Principal Terms

 

Issuer:    Allied Nevada Gold Corp. (the “Company” or the “Issuer”). Purchase
Price:    The aggregate consideration to be paid by the Commitment Parties for
the New Second Lien Convertible Notes shall be an amount (the “Purchase Price”)
equal to the sum of (a) the DIP Facility Consideration, (b) certain other Cash
payments that may be required to be made by the Debtors under the Plan, as
reasonably agreed to by the Debtors and the Requisite Commitment Parties, and
(c) the post-Effective Date incremental Cash needs of the Reorganized Debtors as
reasonably agreed to by the Debtors and the Requisite Commitment Parties;
provided, however, that the aggregate net Cash proceeds received by the
Reorganized Debtors from the Purchase Price shall be equal to the greater of (i)
an amount sufficient for Reorganized ANV to have at least $8.0 million of Cash
on the Effective Date after giving pro forma effect to, without duplication, (I)
all Cash payments to be made under (A) the Plan or (B) an order of the
Bankruptcy Court, in each case whether paid on or in connection with the
Effective Date (excluding, for the avoidance of doubt, New First Lien Term Loan
Excess Cash Flow Payments), (II) the payment of all Fees (as defined below)
accrued through and including the Effective Date and (III) the payment of any
Compensation Plan Payments (as defined in the Plan) and (ii) an amount such that
the aggregate amount of (x) the Cash proceeds of the DIP Facility received by
the Company prior to the Effective Date plus (y) the Cash proceeds of the New
Second Lien Convertible Notes not used to pay the DIP Facility Consideration
equals $65.0 million; provided, however, that notwithstanding anything contained
herein to the contrary, in no event shall the Commitment Parties be obligated to
fund amounts under clause (i) above which would cause the aggregate principal
amount of the New Second Lien Convertible Notes issued on the Effective Date to
exceed $80.0 million.    The original aggregate principal amount of New Second
Lien Convertible Notes to be issued by the Company to the Commitment Parties on
the Effective Date shall be equal to the sum of (i) the Purchase Price and (ii)
the Put Option Payment.

 

1  Terms defined in the Commitment Letter to which this Term Sheet is attached
as Exhibit B shall have the same meanings when used herein unless otherwise
defined herein.

 

 

Exhibit B-1



--------------------------------------------------------------------------------

Put Option Payment:    In consideration for the Company’s right to call the
Commitments of the Commitment Parties to purchase the New Second Lien
Convertible Notes, the Company shall be required to make a non-refundable put
option payment to the Commitment Parties (or their designees) equal to
$5,000,000 (the “Put Option Payment”). The Affiliates and Related Funds of USAA
Asset Management Company that become Commitment Parties shall receive $165,212
of the Put Option Payment. The remaining amount of the Put Option Payment shall
be allocated as follows: (i) 50% to the Affiliates and Related Funds of Mudrick
Capital Management, LP that become Commitment Parties and (ii) 50% to the
Affiliates and Related Funds of each of Aristeia Capital LLC, Highbridge Capital
Management, LLC, Whitebox Advisors LLC and Wolverine Asset Management LP that
become Commitment Parties on a pro rata basis (based upon their respective
Commitment Percentages relative to each other).    The Debtors hereby
acknowledge and agree that (a) the Put Option Payment shall be fully earned as
of the date of the Commitment Letter and payable upon, and subject to the
occurrence of, the Effective Date, (b) the Debtors shall satisfy their
obligation to pay the Put Option Payment on the Effective Date through the
issuance of New Second Lien Convertible Notes to each Commitment Party in an
aggregate principal amount equal to the portion of the Put Option Payment that
is owed to such Commitment Party, (c) the Put Option Payment shall not be
refundable under any circumstance or creditable against any other amount paid or
to be paid in connection with the Commitment Letter, the New Second Lien
Convertible Notes Definitive Agreement (as defined in this Exhibit B) or any of
the Contemplated Transactions or otherwise, (d) shall be paid without setoff or
recoupment and shall not be subject to defense or offset on account of any
claim, defense or counterclaim, (e) shall be paid free and clear of and without
deduction for any and all present or future applicable taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(with appropriate gross-up for withholding taxes, if any, such that the relevant
Commitment Party receives the amount it would have received if no withholding
had been made) and (f) at the election of the Requisite Commitment Parties, the
Put Option Payment may take the form of original issue discount that shall be
reasonably acceptable to the Company and the Requisite Commitment Parties.

 

Exhibit B-2



--------------------------------------------------------------------------------

Maturity:    The New Second Lien Convertible Notes will mature on the date that
is five (5) years after the Effective Date (the “Maturity Date”). Interest Rate:
   15% per annum (the “Interest Rate”), payable in kind on a quarterly basis.
All interest shall be computed on the basis of a 360-day year consisting of
twelve (12) 30-day months. Default Rate:    Upon the occurrence and during the
continuance of an event of default under the New Second Lien Convertible Notes
Definitive Agreement, all principal, interest, premium, fees and other amounts
shall bear interest at the Interest Rate plus 2.0% per annum, which shall be
payable on demand, in kind. Guarantees:    The New Second Lien Convertible Notes
and all obligations under the New Second Lien Convertible Notes Definitive
Agreement will be unconditionally guaranteed on a joint and several basis by
each direct and indirect domestic subsidiary of the Issuer (collectively, the
“Guarantors”), which guarantees shall be guarantees of payment and performance
and not of collection. Collateral:    The New Second Lien Convertible Notes, the
guarantees by the Guarantors in respect thereof and all obligations under the
New Second Lien Convertible Notes and such guarantees shall be secured by liens
on substantially all assets of the Issuer and the Guarantors, subject to
exceptions that are acceptable to the Requisite Commitment Parties and the
Debtors. Ranking:    The New Second Lien Convertible Notes and the guarantees by
the Guarantors in respect thereof shall be:   

•       general senior obligations of the Company and the Guarantors and will
rank pari passu in right of payment with all senior indebtedness of the Company
and the Guarantors, except to the extent set forth below under “Intercreditor
Agreement”;

  

•       senior in right of payment to all subordinated indebtedness of the
Company and the Guarantors; and

  

•       secured on a senior basis by liens on the collateral, which liens shall
be subordinated to the liens securing the New First Lien Term Loan Credit
Facility as set forth below under “Intercreditor Agreement”.

 

Exhibit B-3



--------------------------------------------------------------------------------

Intercreditor Agreement:    The agent under the New Second Lien Convertible
Notes and the agent under the New First Lien Term Loan Credit Facility shall
enter into an intercreditor agreement (the “New Intercreditor Agreement”), in
form and substance reasonably satisfactory to the Debtors, Requisite Secured
Lenders and the Requisite Commitment Parties, establishing that the New Second
Lien Convertible Notes are subordinated indebtedness (only (x) in right of
payment with respect to principal and interest and (y) as to priority of liens)
relative to the New First Lien Term Loan Credit Facility. Without limitation,
the New Intercreditor Agreement will (i) provide that all liens securing the New
Second Lien Convertible Notes are junior in priority to the liens securing the
New First Lien Term Loan Credit Facility, (ii) prohibit the New Second Lien
Convertible Notes from being guaranteed by any persons, or secured by any
assets, that do not respectively guarantee or secure the New First Lien Term
Loan Credit Facility, (iii) provide for a customary “standstill” on the holders
of the New Second Lien Convertible Notes of 180 days with respect to the
exercise of remedies against common collateral, and (iv) restrict the rights of
the holders of the New Second Lien Convertible Notes to object to (A) any DIP
financing provided by the holders of the New First Lien Term Loan Credit
Facility, or which is (I) consented to by the requisite New First Lien Term Loan
Credit Facility lenders and (II) secured by liens senior to or pari passu with
the New First Lien Term Loan Credit Facility (and, in either case, the liens
securing the New Second Lien Convertible Notes will be subordinate to the liens
securing such DIP Financing); provided that, in either case, the aggregate
principal amount of such DIP financing and the New First Lien Term Loans shall
not exceed an amount equal to the aggregate principal amount of the New First
Lien Term Loans as of the petition date plus $50 million, and (B) the seeking of
adequate protection by the holders of the New First Lien Term Loan Credit
Facility, or the sale of common collateral or other assets of the Reorganized
Debtors (or Reorganized ANV as a whole) under Section 363 of the Bankruptcy Code
if such sale is consented to by the holders of the New First Lien Term Loan
Credit Facility, in each case, subject to certain customary exceptions to be
agreed. The New Intercreditor Agreement will also include a customary par
purchase right for the benefit of certain Exit Facility Lenders with respect to
a purchase of the New First Lien Term Loans and other obligations under the New
First Lien Term Loan Credit Facility.

 

Exhibit B-4



--------------------------------------------------------------------------------

Conversion Price:    The New Second Lien Convertible Notes (including all
principal (including all interest that has been added to the principal of the
New Second Lien Convertible Notes) and all accrued and unpaid interest) shall be
convertible at an initial conversion price that is equal to the equity value of
a share of New Common Stock as of the Effective Date, as determined by the
Company and the Requisite Commitment Parties, subject to adjustment as described
below under “Anti-Dilution Protection” (as adjusted, the “Conversion Price”).
Conversion Rights:    At any time and from time to time, each holder of New
Second Lien Convertible Notes shall have the right to convert all or any portion
of the New Second Lien Convertible Notes (including all principal (including all
interest that has been added to the principal of the New Second Lien Convertible
Notes) and all accrued and unpaid interest) at such holder’s option into a
number of shares of New Common Stock equal to the amount of New Second Lien
Convertible Notes being converted by such holder (including all principal
(including all interest that has been added to the principal of the New Second
Lien Convertible Notes) and all accrued and unpaid interest being converted),
divided by the Conversion Price then in effect. Anti-Dilution Protection:    The
New Second Lien Convertible Notes will have anti-dilution protection provisions
that are acceptable to the Requisite Commitment Parties and the Issuer.

Fundamental Change Put Right:

   Each holder of the New Second Lien Convertible Notes shall have the right to
cause the Issuer to repurchase New Second Lien Convertible Notes at par plus a
customary make-whole premium upon the occurrence of a “fundamental change” (to
be defined) on terms acceptable to the Requisite Commitment Parties and the
Issuer. Optional Redemption:    The Issuer shall have no ability to optionally
redeem any or all New Second Lien Convertible Notes prior to maturity.
Covenants:    The New Second Lien Convertible Notes Definitive Agreement shall
contain affirmative and negative covenants consistent with the affirmative and
negative covenants set forth in the New First Lien Term Loan Credit Facility and
shall contain additional affirmative and negative covenants customary for
convertible debt securities which relate to the convertible nature thereof that
are acceptable to the Requisite Commitment Parties and the Issuer.

 

Exhibit B-5



--------------------------------------------------------------------------------

Events of Default:    The New Second Lien Convertible Notes Definitive Agreement
shall contain events of default consistent with the events of default set forth
in the New First Lien Term Loan Credit Facility and other events of default
customary for convertible debt securities which relate to the convertible nature
thereof that are acceptable to the Requisite Commitment Parties and the Issuer.

Defeasance and Discharge

Provisions:

   Customary defeasance and discharge provisions for convertible debt securities
that are acceptable to the Requisite Commitment Parties and the Issuer.
Modification:    Customary modification provisions for convertible debt
securities that are acceptable to the Requisite Commitment Parties and the
Issuer. Form:    Each of the Debtors shall execute and deliver (i) a note
purchase agreement with the Commitment Parties providing for, among other
things, the purchase by the Commitment Parties from the Company, and the
issuance and sale by the Company to the Commitment Parties, of the New Second
Lien Convertible Notes contemplated by the Commitment Letter, which shall be
consistent with the terms set forth in the Commitment Letter and otherwise in
form and substance (including with respect to closing conditions,
representations and warranties of the Debtors and affirmative and negative
covenants and events of default applicable to the Debtors) acceptable to the
Requisite Commitment Parties and the Debtors (the “Note Purchase Agreement”) and
(ii) definitive notes to each Commitment Party in respect of its New Second Lien
Convertible Notes; provided that, in addition to the execution and delivery of
the Note Purchase Agreement (which shall govern, among other things, closing
conditions and representations and warranties), at the election of the Requisite
Commitment Parties (the “Indenture Election”), the New Second Lien Convertible
Notes shall instead be issued pursuant to, and the terms therefor (including
affirmative and negative covenants and events of default) shall be governed by,
(x) a customary indenture, which shall be consistent with the terms set forth in
the Commitment Letter and otherwise in form and substance acceptable to the
Requisite Commitment Parties and the Debtors (the “New Second Lien Convertible
Notes Indenture”) and (y) one or more global notes eligible for deposit with the
Depository Trust Company that is in form and substance acceptable to the
Requisite Commitment Parties and the Debtors. As used in the Commitment Letter,
the term “New Second Lien Convertible Notes Definitive Agreement” shall mean (x)
the Note Purchase Agreement and (y) if the Indenture Election occurs, the New
Second Lien Convertible Notes Indenture.

 

Exhibit B-6



--------------------------------------------------------------------------------

Registration Rights:    At the election of the Requisite Commitment Parties,
registration rights acceptable to the Requisite Commitment Parties shall be
provided to the holders of the New Second Lien Convertible Notes with respect to
the New Second Lien Convertible Notes and the shares of New Common Stock or
other Securities issuable upon conversion of the New Second Lien Convertible
Notes. Governing Law:    New York. Trustee:    If applicable, to be selected by
the Requisite Commitment Parties. Collateral Agent:    To be selected by the
Requisite Commitment Parties. Commitment Percentages:    The “Commitment
Percentages” for each of the Commitment Parties that are Affiliates and/or
Related Funds of the entities set forth below are set forth opposite the names
of the entities set forth below:

(i)   Aristeia Capital LLC:    10.52% (ii)   Highbridge Capital Management, LLC:
   14.35% (iii)   Mudrick Capital Management, LP:    39.93% (iv)   Whitebox
Advisors LLC:    25.17% (v)   Wolverine Asset Management LP:    6.16% (vi)  
USAA Asset Management Company:    3.86%

 

Exhibit B-7



--------------------------------------------------------------------------------

EXHIBIT C1

CONDITIONS PRECEDENT LIST

(i) The Amended and Restated Restructuring Support Agreement shall not have been
terminated.

(ii) The Plan (including all schedules, documents and forms of documents
contained in, or constituting a part of, the Plan Supplement), as confirmed by
the Bankruptcy Court, shall be in form and substance reasonably acceptable to
the Requisite Commitment Parties and the Debtors (it being acknowledged and
agreed that the Plan attached hereto as Exhibit A is acceptable to each of the
Commitment Parties and the Debtors).

(iii) The Disclosure Statement shall be consistent in all material respects with
the terms set forth in the Plan and otherwise in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors.

(iv) Each of the Commitment Parties and the Debtors shall have executed and
delivered the Note Purchase Agreement (which, for the avoidance of doubt, shall
be consistent with the terms set forth in the Commitment Letter and otherwise in
form and substance (including with respect to representations and warranties of
the Debtors) reasonably acceptable to the Requisite Commitment Parties and the
Debtors).

(v) The Debtors shall have executed and/or delivered, and all other parties
thereto shall have executed and/or delivered, (x) all other definitive
documentation in respect of the New Second Lien Convertible Notes (including,
without limitation, security agreements, pledge agreements, collateral
assignments, mortgages and other collateral documents and, if applicable, the
New Second Lien Convertible Notes Indenture), (y) all documents and agreements
to be entered into and/or delivered by the Debtors in connection with the New
First Lien Term Loan Credit Facility and (z) all documents and agreements to be
entered into and/or delivered by the Debtors in connection with the Contemplated
Transactions (the documents and agreements referred to in clauses (x), (y) and
(z), together with the Commitment Letter and the Note Purchase Agreement,
collectively, the “Transaction Documents”), all such Transaction Documents to be
consistent with the Plan and the Amended and Restated Restructuring Support
Agreement (as in effect on the date of the Commitment Letter) and, if
applicable, the Commitment Letter and otherwise in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors.

(vi) The Bankruptcy Court shall have entered an order confirming the Plan
(which, for the avoidance of doubt, shall be the Debtors’ Amended Joint Chapter
11 Plan of Reorganization attached as Exhibit A to the Commitment Letter (as the
same may be amended, supplemented or otherwise modified from time to time with
the prior written consent of the Requisite Commitment Parties)) pursuant to
section 1129 of the Bankruptcy Code (the “Confirmation Order”), the Confirmation
Order shall be consistent with the Commitment Letter and otherwise in form and
substance reasonably acceptable to the Requisite Commitment Parties and the
Debtors, and the Confirmation Order shall be a final, nonappealable order.

 

1  Terms defined in the Commitment Letter to which this Conditions Precedent
List is attached as Exhibit C shall have the same meanings when used herein
unless otherwise defined herein.

 

Exhibit C-1



--------------------------------------------------------------------------------

(vii) The Bankruptcy Court shall have entered an order approving the Disclosure
Statement (the “Disclosure Statement Order”) and the Disclosure Statement Order
shall be in form and substance reasonably acceptable to the Requisite Commitment
Parties and the Debtors.

(viii) The Bankruptcy Court shall have entered the Exit Facility Commitment
Order, the Exit Facility Commitment Order shall be consistent with the
Commitment Letter and otherwise in form and substance reasonably acceptable to
the Requisite Commitment Parties and the Debtors, and the Exit Facility
Commitment Order shall be a final, nonappealable order.

(ix) The conditions to the Effective Date set forth in the Plan shall have been
satisfied (or waived with the prior written consent of the Requisite Commitment
Parties) in accordance with the Plan, and the Effective Date shall have occurred
or shall occur simultaneously with closing of the transactions contemplated by
the Note Purchase Agreement.

(x) All liens on all of the collateral to secure the obligations under the New
Second Lien Convertible Notes and the guarantees thereof shall have been
perfected in a manner that is acceptable to the Requisite Commitment Parties,
and such liens shall be second-priority liens subject only to the priority of
the liens that secure the First Lien Term Loan Credit Facility and certain
permitted liens under the First Lien Term Loan Credit Facility that are
acceptable to the Requisite Commitment Parties and the Debtors.

(xi) No temporary restraining order, preliminary or permanent injunction,
judgment or other order or ruling preventing the consummation of the
transactions contemplated by the Plan, the Commitment Letter or any of the other
Transaction Documents (collectively, the “Contemplated Transactions”) shall have
been entered, issued, rendered or made, nor shall any action, investigation,
litigation, suit or other proceeding seeking any of the foregoing be pending or
threatened; nor shall there be any law, order, judgment or ruling promulgated,
enacted, entered, enforced or deemed applicable to the Commitment Parties or the
Debtors which makes the consummation of the transactions contemplated by the
Commitment Letter or any of the other Contemplated Transactions illegal, void or
rescinded.

(xii) All governmental and third party notifications, filings, waivers,
authorizations and consents necessary or required to be obtained by the Debtors
(other than any such notifications, filings, waivers, authorizations or consents
which are not required due to the Bankruptcy Code or order of the Bankruptcy
Court) for the consummation of any of the transactions contemplated by the
Commitment Letter or the New Second Lien Convertible Notes Definitive Agreement
or any of the other Contemplated Transactions, if any, shall have been made or
received and shall be in full force and effect.

(xiii) Each of the representations and warranties of the Debtors in the Note
Purchase Agreement and the other Transaction Documents shall be true and correct
in all material respects as of the Effective Date (except that (x) any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or “Material Adverse Change” shall be

 

Exhibit C-2



--------------------------------------------------------------------------------

true in correct in all respects as of the Effective Date and (y) any
representation and warranty made as of a specified date shall be true and
correct in all material respects only as of such specified date (except that any
such representation and warranty made as of a specified date that is qualified
as to “materiality”, “Material Adverse Effect” or “Material Adverse Change”
shall be true in correct in all respects as of such specified date)).

(xiv) The Debtors shall have complied in all material respects with all
covenants in the Commitment Letter.

(xv) The Debtors shall have paid all Reimbursed Fees and Expenses that have
accrued and remain unpaid as of the Effective Date in accordance with the terms
of the Commitment Letter, and no Reimbursed Fees and Expenses shall be required
to be repaid or otherwise disgorged to the Debtors or any other Person.

(xvi) Since the date of the Commitment Letter, there shall not have occurred any
Material Adverse Effect (as defined in the Amended and Restated Restructuring
Support Agreement (as in effect on the date of the Commitment Letter)).

(xvii) The Debtors shall have delivered to the Commitment Parties opinions of
counsel to the Debtors, dated as of the Effective Date and addressed to the
Commitment Parties, addressing such matters that the Requisite Commitment
Parties reasonably request related to the New Second Lien Convertible Notes, the
liens securing the obligations thereunder and the transactions contemplated by
the Commitment Letter and the other Transaction Documents, and such opinions
shall be in form and substance reasonably acceptable to the Requisite Commitment
Parties.

(xviii) On the Effective Date, other than (x) the shares of New Common Stock
issued to the holders of Unsecured Claims in exchange for Unsecured Claims
pursuant to Section 2.10(b) of the Plan and (y) the shares of New Common Stock
reserved for issuance upon conversion of the New Second Lien Convertible Notes
in accordance with the New Second Lien Convertible Notes Definitive Agreement,
no shares of New Common Stock or pre-emptive rights, rights of first refusal,
subscription and similar rights to acquire equity securities of the Company will
be outstanding or in effect.

 

Exhibit C-3